AO]%(RW 04/10) Ap§@a$l§n§,rj:§e-a$\{l\/“QQM-§QQ -AC Document 1 Filed 11/05/18 Pa¥`-

  

UNITED STATES DISTRICT CoURT Nov 0 5 2013

 

fOr the ` CLERK U. S. DlSTR|CT COURT
EASTERN DlSTRlCT OF CALIFORNIA
E stern District f C l` ` *_ f
a o a 1forn1a ov DEpr am

In the Matter of the Search of
CELLULAR TELEPHoNEs AND ELECTRONIC
DEvICEs IDENTIFIED As DEvICE #1 THRoUGH
DEviCE #17 UNDER DRUG ENFoRCEMENT
ADMrNISTRATIoN CASE No. R7 17 0004,
CURRENTLY LoCATED AT 4328 wATT AvENUE )

sACRAMENTo, CALiFoRNiA )

APPLICATION FOR A SEARCH WARRANT
I, a federal law enforcement officer or an attorney for the governrnent, request a search warrant and state under

penalty of perjury that I have reason to believe that on the following person or property (idenzijy the person or describe the
property to be searched and give its location):

zz#i\a~sw~ 899 AG __t,

Case No.

\./\./\/\/

SEE ATTACHMENT A-1 through A-17, attached hereto and incorporated by reference.

located in the Eastern District of California , there is now concealed (identify the

person or describe the property to be seized)!

 

SEE ATTACHMENT B, attached hereto and incorporated by reference k

The basis for the search under Fed. R. Crirn. P. 4l(c) is (check one or more):
lZl evidence of a crime;
I:l contraband, fruits of crime, or other items illegally possessed;
I:l property designed for use, intended for use, or used in committing a crime;
I:l a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Ojjfense Description
21 U.S.C. § 846, 841(a)(l) Conspiracy to Distribute and Distribution of Methamphetamine
The application is based on these facts:
SEE AFFIDAVIT, attached hereto and incorporated by reference.

IZI Continued on the attached sheet.

[] Delayed notice days (give exact ending date if more than 30 ) is requested
under 18 U.S.C. § 3 lO3a, the basis of which is set forth on the attached sheet.

QCWNwM/»
Applicant ’s signature

Cindy Yamasaki, Special Agent, DEA

Printed name and title

Sworn to before me and signed in my presence.

~ »\ l
- , . L
Da’te: [\ h a z §, - L/Q"/'t`// //7;') &”l/LQ
, Judge 's signature

City and State: Sacramento, California Allison Claire, U.S. Magistrate Judge

Printed name and title

 

 

OO\IO'\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-va-00899-AC Document 1 Filed 11/05/18 Page 2 of 59

MCGREGOR W. SCOTT
United States Attorney

JAMES R. CONOLLY
Assistant United States Attorney
501 l Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

In the Matter of the Search of: CASE NO.
CELLULAR TELEPHONES AND

ELECTRONIC DEVICES IDENTIFIED AS AFFIDAVIT IN SUPPoRT oF AN APPLICATION

DEVICE #l THROUGH DEVICE #17;
UNDER DRUG ENFORCEMENT UNDER RULE 41 FOR WARRANTS TO SEARCH

ADMINISTRATION CASE No. R7-17-0004, DEVICES
CURRENTLY LoCATED AT 4328 WATT
AvENUE, SACRAMENTO, CALIFoRNIA. _UNDER_ SEAL

 

 

 

1. l, Cindy Yamasaki, being first duly sworn, hereby depose and state as follows:
I. INTRODUCTION AND AGENT BACKGROUND
2. l make this affidavit in support of an application under Rule 41 Of the Federal Rules of

Criminal Procedure for search warrants authorizing the examination of property-_seventeen electronic
devices_which are currently in law enforcement possession, and the extraction from that property of 4
electronically stored information described in Attachment B.

3. l am a Special Agent with the United States Drug Enforcement Administration (DEA)
and have been so employed since December 2004. 1 am currently assigned to the DEA Sacramento
District Office Enforcement Group 2. l was assigned to the Clandestine Laboratory Enforcement Team
from 2005 to the present and the Task Force Group from 2009 to 2014. l arn a law enforcement officer
of the United States within the meaning of Title 18, United States Code Section 2510(7), and 1 arn
empowered by law to conduct investigations and make arrests for offenses enumerated in Section 2516

of Title 18, United States Code.

AFFIDAvIT 1

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/05/18 Page 3 of 59

4. I trained as a DEA Special Agent at the DEA/FBI Acaderny in Quantico, Virginia.
During my training I received training in the Controlled Substance Act, Title 21 United States Code,
including but not limited to Sections 841 and 846, Controlled Substance Violations and Conspiracy to
Commit Controlled Substance Violations. I have received specialized training in narcotic investigation
matters including drug interdiction, drug detection, money laundering techniques and schemes, drug
identification, and asset identification and removal. l have also received specialized formal training in
clandestine laboratory investigations and safety procedures during a forty-hour course at the DEA
Academy in Quantico, Virginia. This training involved clandestine laboratories, identification of
chemicals and other hazardous materials used in the manufacture of methamphetamine, familiarization
with equipment and apparatus used in clandestine laboratory processing

5. During my employment with DEA, l have participated in numerous criminal
investigations I have participated in numerous Federal and State search warrants involving controlled
substances and the seizure of narcotics-related records and other types of evidence that document the
activities of criminal organizations in both manufacturing and distribution of controlled substances. To
conduct these investigations successfully, 1 have utilized a variety of investigative techniques and
resources, including physical and electronic surveillance, various types of infiltration, including
undercover agents (“UC”), informants, and cooperating sources. Through these investigations, my
training and experience, and conversations with other agents and law enforcement personnel, l am
familiar with the methods used by drug traffickers to smuggle and safeguard controlled substances, to
distribute, manufacture, and transport controlled substances, and to collect and launder related proceeds.

6. Based on my training and experience, and my interaction with other experienced special
agents, task force agents, and other investigators, 1 have become familiar with the methods employed by
drug traffickers to smuggle, safeguard, store, transport, and distribute drugs, and to collect and conceal
drug related proceeds, and to communicate with other participants to accomplish such obj ectives.

7. l arn a “federal law enforcement officer” within the meaning of Federal Rule of Criminal
Procedure 41 (a)(2)(C), that is, a government agent engaged in enforcing the criminal laws and duly
authorized by the Attorney General to request a search warrant.

8. This affidavit is intended to show only that there is sufficient probable cause for the

AFFIDAVIT 2

 

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/05/18 Page 4 of 59

requested warrant and does not set forth all of my knowledge about this matter. The facts in this

affidavit come from my personal observations, my training and experience, and information obtained

from other agents and witnesses.

9.

through A-l7, includes the following telephones and electronic equipment (collectively, the “Devices.”)

II. IDENTIFICATION OF THE DEVICES TO BE EXAMINED

The property to be searched, described in the table below and in Attachments A-l

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pink/whiteApple iphone,`l\/Iode . A1778,` FCC

2 Black Samsung Verizon flip phone, Model: SM-B311V, FCC ID: N-171
A3LSMB311V, MEID HEX: A000004840FB7E

3 Black LG Metro PCS smartphone, Model: LM~Q710MS, [MEI: 356694-09- N-172
0175 18-3

4 Black/blue Samsung Galaxy S6 Edge 6+ smartphone N-173

5 Black/blue ZTE smartphone N-174

6 Night Owl DVR, serial number: 872A-0322 N-179

7 Black Samsung Galaxy Note 8, telephone number (209) 496-6942, [l\/IEI: N-89
358505081134252, FCC ID; A3LSMN950U

8 Silver Apple iphone, telephone number (408) 562-7963, Model: A1549, FCC N-188
ID: BCG-EZ816A, [MEI: 355786074105284

9 Black Cricket LG cellular telephone, telephone number (559) 660-9172, serial N-186
number: 806CYCV174875, IMEI: 354376091748752, FCC ID: ZNFX210APM

10 White/silver Apple iphone, telephone number (559) 433-5762, Model: A1778, N-186
FCC ID: BCG-E3091A

11 Black/red SBU thumb drive N-187

12 500GB Seagate Expansion Portable Drive, Model: SRDOOFl, serial number: N-187
NA431F64, PN: 1D6APl-500

13 Black/blue Alcatel cellular telephone, telephone number 52-453-126~2301, N-119
ll\/[EI: 01480200723`5495, FCC ID: 2ACCJB039

14 Black Apple iphone, telephone number (916) 402-6591, Model: A1661, FCC N-119
ID: BCG-E3087A

15 White/rose gold Apple iphone, telephone number (559) 250-8231, Model: N-119
A1549, FCC lD: BCG-E2816A, IMEI: 354447061367749

16 Black/silver Apple iphone, telephone number (209) 314-4278, Model: A1549, N-185
FCC ID: BCG-E2816A, IMEI: 352022077810313

17 Black Apple iphone, Model: Al428, IMEI; 013435006623162, FCC ID: BCG- N-117
E2599A

 

AFFlDAvIT

 

 

OO\IO`\

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

- Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 5 of 59

10. The Devices are currently located at the DEA Sacramento District Office, 4328 Watt
Avenue, Sacramento, California.

ll. The applied-for warrants would authorize forensic examinations of the Devices for the
purpose of identifying electronically stored data particularly described in Attachment B.

III. PROBABLE CAUSE

A. Summarv and Overw'ew d

12. Since December 2016, the DEA Sacramento District Office has been conducting a
criminal investigation of a methamphetamine drug trafficking organization (DTO) based in Modesto,
California, involving Georgina CARRILLO AYALA, Hector GOMEZ-GARCIA, Luis Armando RIOS
GARCIA, Filiberto MADRIGAL, Jr., Jose Francisco BUENAVIDA, a.k.a., “CANAS”, Enrique
BUENAVIDA, Jose Manuel RODRIGUEZ, Elias HERNANDEZ VALENCIA, a.k.a, “PISTOLA”,
Roberto MERCADO RANGEL, Jose Antonio PANTOJA ESTRADA, Kelly Duane HUGHES, Bart
Richard HUGHES, Jerry Curtis FOSTER, and an unidentified male known as “PANCHO”. In
December 2016, CARRILLO AYALA delivered one pound of methamphetamine to a DEA undercover
agent (UC2) in Modesto, California. ln February 2017, GOMEZ GARCIA delivered one pound of
methamphetamine to UC2 in Lodi, California. In March 2017, RIOS GARCIA delivered one pound of
methamphetamine to UC2 in Modesto, California. ln June 2017 and September 2017, MADRIGAL
delivered one pound of methamphetamine on both occasions to UC2 in Modesto. In February 2018,
PANCHO delivered one pound of methamphetamine to UC2 in Turlock, California. During two of the
controlled purchase, PANCHO directed RIOS GARCIA and MADRIGAL to deliver the supply of
methamphetamine to UC2, and during the third controlled purchase, PANCHO delivered the
methamphetamine himself.

13. On November 16, 2017, the Honorable Tro_y L. Nunley, United States District Judge for
the Eastern District of California, signed an order authorizing the interception of both wire and
electronic communications over (209) 410- 0896 (Target Telephone #2 or TT#Z) and wire
communications only (209) 648-9352 (Target Telephone #3 or TT#3). lnterceptions for both telephones
began on the same day. See Case No. 2117-SW-267-MCE. TT#2 was utilized by PANCHO and TT#3
was utilized by MADRIGAL.

AFFIDAVIT 4

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 6 of 59

14. On May 18, 2018, the Honorable Morrison C. England, Jr., United States District Judge
for the Eastern District of California, signed an order authorizing the interception of wire and electronic
communications over (209) 226-8989 (Target Telephone #4 or TT#4), and interceptions began on the
same day. See Case No. 2:17-SW-267-MCE. Target Telephone #4 was utilized by PANCHO.

15. During these wiretaps, PANCHO was intercepted numerous times conversing with
individuals about methamphetamine distribution and the collection of proceeds from narcotics sales.
Agents discovered that PANCHO’s main source of methamphetamine supply, Elias HERNANDEZ
VALENCIA, a.k.a, “PISTOLA”, also operated a clandestine laboratory in/near Madera, California,
lntercepted conversations also revealed that PANTOJA ESTRADA also supplied PANCHO with
narcotics frequently. PANCHO had numerous customers (K. HUGHES, B.HUGHES, and FOSTER, to
name a few) who purchased ounce to kilogram quantities of methamphetamine re gularly. PANCHO
also utilized various associates/couriers (including RlOS GARCIA, MADRIGAL, J.BUENAVIDA,
E.BUENAVIDA, RODRIGUEZ) to distribute methamphetamine, collect drug proceeds, prepare and

package drugs for distribution, and maintain a location to store PANCHO’s supply of drugs.

B, Facts Establishing Probable Cause that the Listed Cellular Telenhones Contain
Evidence of Drug Trafficking

16. On August 6, 2018, the Honorable Deborah L. Barnes, United States Magistrate Judge
for the Eastern District of California, authorized 12 arrest warrants for PANCHO and members of his
drug trafficking organization, as well as 20 search warrants for locations and vehicles associated with
PANCHO and his associates. See Case No. 2:18-MJ-149 DB and Case Nos. 2:18-SW-0626 through
0645-DB. On August 8-9, 2018, personnel from the DEA, Stanislaus County Sheriff Department,
Fresno Police Department, Madera Narcotics Enforcement Team, Modesto Police Department, Turlock
Police Department, Ceres Police Department , Merced County Sheriff" s Department, Stanislaus County
Probation, Folsom Police Department, Tri County Drug Enforcement Team, Sacramento County
Sheriff’ s Department, and the Central Valley High lntensity Drug Trafficking Area and California
Multi-Jurisdictional Methamphetamine Enforcement Team, executed the search and arrest warrants.
Based on intercepted conversations and the evidence seized pursuant to the execution of the search and

arrest warrants, it is believed that the below described cellular telephones and electronic devices contain

AFFIDAVIT 5

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 7 of 59

evidence of drug trafficking activities, and relationships to other co-conspirators.

17. This affidavit is submitted in support of the Government’s request that search warrants be
issued relating to violations of Title 21, United States Code, §§ 846, 841(a)(1), and 843(b), Conspiracy
to Distribute and Distribution of Methamphetamine, and Unlawful use of a Communication Facility, to
obtain numeric identifies such as serial numbers or other identifying numbers, names, nicknames,
telephone numbers, fax nurnbers, email addresses, social media accounts, dates and times of call
activity, passwords, photographs, text messages, and other numbers associated with individual names
from the Devices, described in Attachments A-l through A-17.

Telephone Seized from Georgina CARRILLO AYALA on August 8. 2018:

18. On December 21, 2016, Georgina CARRILLO AYALA delivered one pound of
methamphetamine to UC2 in Modesto, California, On August 8, 2018, law enforcement executed a
federal search warrant at G.CARRILLO AYALA’s residence, 513 Briggs Avenue, Modesto.
CARRILLO AYALA was arrested pursuant to the issuance of a federal arrest warrant. During a search
of the residence, SA Bob Ghazanfari seized a blue Apple iphone from a bedroom. [NOTE: CARRILLO
AYALA’s iphone was actually pink and white but contained in a blue-colored case.] At approximately
6:35PM, SA Ghazanfari placed an outgoing call to telephone number (209) 765-7326 and observed that
CARRILLO AYALA’s phone immediately started ringing SA Ghazanfari asked G.CARRILLO
AYALA if the blue iphone belonged to her, and G.CARRILLO AYALA answered in the affirmative

19. Furthermore, G.CARRILLO AYALA’s brother, Luis Alberto CARRILLO AYALA
(L.CARRILLO AYALA), has an outstanding federal warrant for his arrest on drug trafficking charges.
Kassandra HILARIO, G.CARRILLO AYALA’s daughter, a resident at 513 Briggs Avenue, stated that
L.CARRILLO AYALA visited 513 Briggs Avenue approximately twice a month and that HILARIO last
observed L.CARRILLO AYALA at the residence approximately two weeks prior. HILARIO added that
G.CARRILLO AYALA had L.CARRILLO AYALA’s phone number stored in her cell phone.

20. On February 2, 2017, Hector GOMEZ GARCIA delivered one pound of
methamphetamineto UC2 in Lodi, California. Agents observed GOMEZ GARCIA depart 513 Briggs

immediately prior to conducting the drug transaction with UC2. Agents also observed GOMEZ

AFFiDAviT ` 6

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 8 of 59

GARCIA return to 513 Briggs Avenue immediately after delivering the methamphetamine to UC2. On
August 8, 2018, HILARO stated that GOMEZ GARCIA resided at the residence until approximately
November 2017, when he left out of fear that he was wanted by law enforcement for drug trafficking

21. Agents seized the following telephone from G.CARRILLO AYALA at the time of her
arrest on August 8, 2018:

- Device #1: Pink/white Apple iphone, contained in a blue-colored case, Model: A1778, FCC
ID: BCG-E3091A; (Exhibit N-148).

Telephones Seized from Jose Francisco BUENAVIDA and Manuel RODRIGUEZ on August 8,
2018.

22. lntercepted conversations over TT#4 indicated that PANCHO’s main drug runner was
Jose Francisco BUENAVIDA (J.BUENAVIDA), a.k.a., “CANAS”. J.BUENAVIDA also lived with his
brother Enrique BUENAVIDA (E.BUENAVIDA) and Jose Manuel RODRIGUEZ at 1610 East
Tuolumne Road, Turlock. lntercepted conversations and numerous hours of surveillance indicated that
E.BUENAVIDA and RODRIGUEZ also participated in the distribution of narcotics. J.BUENAVIDA,
E.BUENAVIDA, and RODRIGUEZ often traveled together to deliver drugs or collect drug proceeds.

23. 0n August 8, 2018, law enforcement executed the federal search warrant at the residence
of J. BUENAVIDA, E. BUENAVIDA, and J.RODRIGUEZ, 1610 E. Tuolumne Road, Turlock. Federal
arrest warrants were also issued for J.BUENAVIDA, E.BUENDAVIDA, and J.RODRIGUEZ. during
the search, officers located both J.BUENAVIDA and J.RODRIGUEZ inside the garage, which had been
converted to a living space. SA Jason Chin seized, among other items, approximately 12 pounds of
methamphetamine and a stolen handgun (containing 13 rounds of ammunition) inside the garage.
(NOTE: Officers located J.BUENAVIDA standing by a bed and J. RODRIGUEZ standing by the side
garage door. The stolen handgun was located on the bed next to J.BUENAVIDA.) SA Chin also seized
the following cellular telephones and security system DVR from the garage:

- Device #2: Black Samsung Veiizon flip phone, Model: SM-B311V, FCC ID:
A3LSMB31 lV, MEID HEX: A000004840FB7E (Exhibit N-171)

- Device #3; Black LG Metro .PCS smartphone, contained in a red/black case, Model: LM-
Q710MS, IMEI: 356694-09-017518-3 (Exhibit N-172);

- Device #4: Black/blue Samsung Galaxy S6 Edge+ smartphone, with no further identifying
information visible (Exhibit N~173)

- Device #5: Black/blue ZTE smartphone, contained in a red-colored case with the letters

AFFIDAVIT 7

 

 

10
11
12
13
14
15
16
. 17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 9 of 59

“AZ” on the back of the case. (Exhibit N-174)

- Device #6: Night Owl security system DVR, Model: DVR-AHDlOB-Sl-RS-Z, Serial
Number; 872A-0322 (Exhibit N-179)

24. SA Chin informed J. RODRIGUEZ that he was under arrest and read J.RODRIGUEZ his
Mt`randa Warnings. J.RODRIGUEZ stated that he understood his rights and immediately stated that
everything in the garage belonged to him, including the handgun and drugs. J.RODRIGUEZ did not go
into further detail about the drugs and handgun J.RODRIGUEZ stated that his cellular telephone was
the red [case] ZTE phone (Device #5; Exhibit N-174).

25. SA Chin informed J. BUENAVIDA that he was under arrest and read J.BUENAVIDA
his Mt`randa Warnings. J.BUENAVAIDA stated that he understood his rights and agreed to answer
some questions. J.BUENAVIDA stated that his brother, E.BUENAVIDA was in Mexico.
J.BUENAVIDA initially stated that he did now know who owned the black Samsung flip phone
(Device #2; Exhibit N-171) or the black LG Metro PCS smartphone (Device #3; Exhibit N-172).
However, later, J.BUENAVIDA stated that the “red” phone was his (unspecified as to which red phone).
J.BUENAVIDA stated that his name was on the rental agreement for 1601 Tuolumne Road and that he
has lived at the residence for approximately 5-6 months. J.BUENAVIDA stated that his cousin, J.
RODRIGUEZ stayed in the garage and that J.BUENAVIDA stayed in the living room. When asked
why he was located in the garage that morning, J. BUENAVIDA stated that he arrived horne late the
previous night and decided to stay in the garage. J. BUENAVIDA stated that he did not know anything
about the drugs located in the garage and stated that his cousin, J.RODRIGUEZ, already answered this
question. J.BUENAVIDA refused to answer questions about the handgun located in the garage.

Telephone seized from Jose Antonio PANTOJA ESTRADA on August 8, 2018

26. lntercepted conversations over TT#4 indicated that one of PANCHO’s source of supply
for narcotics was an individual who utilized telephone number (209) 496-6942 to be in touch with
PANCHO about narcotics supply and transactions Surveillance agents subsequently identified Jose
Antonio PANTOJA ESTRADA, who resided at 3120 Vernal Street, Ceres, California, as the individual
who utilized telephone number (209) 496-6942.

27. On August 8, 2018, law enforcement executed a federal search warrant at PANTOJA

AFFiDAviT 8

 

 

OO\]O'\

\O

10
11
12
13
14
15
16
17
18
' 19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 10 of 59

ESTRADA’s residence, located at 3120 Vernal Street, Ceres, California. Upon executing the search
warrant, officers located PANTOJA ESTRADA inside the master bedroom. SA Omar Bersamina
seized, among other items, over one pound of methamphetamine and over one pound of heroin located
in the garage of the residence SA Bersamina also located a stolen handgun, containing 9 rounds of
ammunition, underneath the mattress in the master bedroom.

28. PANTOJA ESTRADA identified his cellular telephone as the telephone located on the
dresser next to the bed in the master bedroom (Device #7). SA Bersamina dialed telephone number
(209) 496-6942 and observed PANTOJA ESTRADA’s telephone ring, identifying SA Bersamina’s
telephone as the caller. SA Bersamina seized PANTOJA ESTRADA’s telephone identified as:

- Device #7: Black Samsung Galaxy Note 8, telephone number (209) 496-6942, IMEI:
358505081134252, FCC ID: A3LSMN950U (Exhibit N-89).

Telephones Seized from Elias HERNANDEZ VALENCIA and Roberto MERCADO-RANGEL on
August 83 2018
29. lntercepted conversations over TT#2, TT#3, and TT#4 indicated that PANCHO’s main

source of supply for narcotics was Elias VALENCIA HERNANDEZ, a.k.a., “PISTOLA.” lntercepted
conversations also indicated that VALENCIA HERNANDEZ operated a clandestine methamphetamine
laboratory in the Fresno, California area. VALENCIA HERNANDEZ utilized several telephones and
changed telephones frequently, presumably to avoid detection by law enforcement Agents intercepted
VALENCIA HERNANDEZ utilizing no fewer than three different telephones during the wiretaps of
TT#Z, TT#3, and TT#4. Surveillance agents identified two residences, 3468 West Floradora Avenue,
Fresno, California, and 34810 Avenue 15, Madera, California, associated with VALENCIA
HERNANDEZ.

30. On August 8, 2018, law enforcement executed a federal search warrant at the residence at
34810 Avenue 15, Madera, Califomia. At approximately 5 : 1 SAM, prior to executing the warrant,
officers observed VALENCIA HERNANDEZ depart the residence in a Toyota SUV, bearing California
license plate #4ZTN118. Officers stopped the Toyota SUV and placed VALENCIA HERNANDEZ
under arrest. Upon searching VALENCIA HERNANDEZ’s person, officers located a cellular telephone
(Device #8; Exhibit N-188), three keys, and $503.00. Officers later searched the Toyota SUV and

located, among other items, two cellular telephones (Device #9 & Device #10; Exhibit N-186), an SBU

AFFiDAviT - 9

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 11 of 59

thumb drive (Device #11; Exhibit N-187), a Seagate portable hard drive (Device #12; Exhibit N-187),
and approximately one kilogram of cocaine, inside the vehicle. ~SA Alicia Ramirez seized the above
described cellular telephones, further described as:

- Device #8: Silver Apple iphone, Model A1549, FCC ID: BCG-EZ816A, IMEI:
355786074105284 (Exhibit N-188);

- Device #9: Black Cricket LG cellular telephone, Serial number: 806CYCV174875, lMEl:
354376091748752, FCC ID: ZNFX210APM (Exhibit N-186);

- Device #10: White/silver Apple iphone, Model: A1778, FCC ID: BCG-E3091A (Exhibit N-
186);

- Device #11: Black/red SBU thumb drive (Exhibit N-187);

- Device #12: 500 GB Seagate Expansion Portable Drive, Model: SRDO0F1, serial number:
NA431F64, PN: 1D6AP1-500 (Exhibit N-187);

31. At approximately 6:00AM, law enforcement executed the search warrant and located one
other individual, Roberto MERCADO-RANGEL, inside a bedroom (designated Room G) in the
residence. SA Ramirez seized the following three cellular telephones (Exhibit N-119) from Room G:

- Device #13: Black/blue Alcatel cellular telephone, Model: 4060A, IMEI: 014802007235495,
FC'C ID: 2ACCJB039 (Exhibit N-119);

- Device #14: Black Apple iphone, Model A1661, FCC ID: BCG-E3087A (Exhibit N-119);

- Device #15: White/ gold Apple iphone, Model A1549, FCC ID: BCG-E2816A, IMEI:
354447061367749 (Exhibit N-l 19)

32. A search of the residence revealed a methamphetamine conversion laboratory inside
another bedroom (designated as Room H). Room H contained approximately 10 pounds of
methamphetamine in different forms at its various stages of processing and conversion from liquid
methamphetamine to crystal methamphetamine. Room H also contained pots, pans, buckets, coolers,
and strainers which, in my training and experience l know to be common tools in methamphetamine
conversion operations Moreover, many of these implements contained methamphetamine and
methamphetamine residue Room H also contained two 5-gallon canisters of acetone, packaging
material, and digital scales, all of which l know to be consistent with methamphetamine conversion and
distribution, SA Ramirez also seized approximately one kilogram of heroin from Room H.

33. Based on personal effects found, agents determined that VALENCIA HERNANDEZ

stayed in the master bedroom (designated as Room l). SA Ramirez seized eight weapons from Room I,

AFFIDAVIT 1 0

 

 

10
11
12
13
14
15
16
17
18
19,
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 12 of 59

to include seven hi gh-powered rifles (one of which was determined stolen) and one handgun RA
Ramirez also seized, among other items, approximately one kilogram of heroin, $1,860.00 U.S.
Currency, and a black cellular telephone (Device #16; Exhibit N-185) from Room I.

- Device #16: Black/silver Apple iphone telephone number (209) 314-4278, Model: A1549,
FCC ID: BCG-E2816A, IMEI: 352022077810313 (Exhibit N-185).

34. SA Ramirez seized approximately 30 pounds of methamphetamine in liquid, solid, and
various crystallized forms in other rooms throughout the house including the kitchen (Room B) and a
spare room (Room D). The kitchen and spare room were common areas of the residence Officers
found in the kitchen in plain view, two pots and a 1-gallon jug cooler located on/near the kitchen stove
which contained residue of a white crystalline substance suspected to be methamphetamine a food
saver apparatus directly next to the stove and a black cellular telephone (Device #17, Exhibit N-117)
located on the kitchen table;

- Device #17: Black Apple iphone Model A1428, IMEI: 013435006623162, FCC ID: BCG-
E2599A (Exhibit N-l 17).

35. SA Ramirez also seized four 1-gallon jug coolers, containing liquid methamphetamine
(approximately 28 pounds), located inside the refrigerator in the kitchen.

36. SA Ramirez seized approximately 2 pounds of an unknown white powder located inside
a speaker in the spare room.

C. Statement of Probable Cause

37. Based on my training and experience as a DEA Special Agent, and upon the shared
experience of other agents and officers with whom I have worked, l am aware that it is common practice
for individuals involved in narcotics trafficking to rely on the use of telephones, and particularly,
cellular telephones, to operate the distribution of illegal drugs efficiently. l also know that it is common
for those involved in drug trafficking to communicate by telephone with other suppliers and distributors
of illegal drugs l know it is common for those involved in illicit drug distribution to have multiple
phones to evade the detection of law enforcement and to facilitate their operation further.

38. Based on my training and experience I also know that drug traffickers use mobile
telephones to communicate with one another to facilitate their drug trafficking, either by voice or text

message Mobile telephones preserve in their memory, a history of incoming, outgoing, and missed

AFFIDAVIT 1 1

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 13 of 59

calls, which can lead to evidence of the telephone numbers of other narcotics traffickers and the dates
and times that they and/or the mobile telephone user dialed one another’s telephones Mobile telephones
also contain in their memory a telephone book. This allows the user to store telephone numbers and
other contact information Information stored in a telephone used by a narcotics trafficker is evidence of
the associations of the narcotics traffickers, some of which are related to his or her illegal business

39. Mobile telephones also contain in their memory text messages sent, received, and drafted
by the mobile telephone user. The text message history of a narcotics trafficker’s mobile telephone can
contain evidence of narcotics trafficking because it shows the communications or planned
communications of a narcotics trafficker and the telephone number of those with whom the narcotics
trafficker communicated or intended to communicate Mobile telephones also have a voicemail function
that allows callers to leave messages when the telephone user does not answer. Narcotics traffickers
sometimes leave voice messages for each other which can be evidence of both their mutual association
and their joint criminal activity. Mobile telephones also contain photographic data files, which can be
evidence of criminal activity when the user was a narcotics trafficker who took pictures of evidence of a
crime Mobile telephone companies also store the data described in this paragraph on their own services
and associate the data with particular users’ mobile telephones

40. Because the Devices described herein were in the possession of individuals at the time
those individuals were engaged in illegal narcotics distribution, on at least August 8, 2018, and that there
is further evidence those individuals were using those cellular telephones and other electronic devices to
conduct or facilitate the narcotics distribution, there is probable cause to believe that they were using the
aforementioned Devices to facilitate specific narcotics transactions and their narcotics trafficking
enterprise more generally, and that information and records relating to these activities will be found
stored in (or on) the Devices.

41. Specifically, based on the facts set forth above as well as my training and experience
there is probable cause to believe that the Devices located during the above-mentioned search warrants
and arrests, and subsequently seized by the DEA, identified herein and set forth in greater detail in
Attachments A-l through A-17 to this Affidavit, contain evidence and instrumentalities of

methamphetamine distribution in the form of pictures, text messages, and other such data that constitutes

AFFiDAvir 12

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/05/18 Page 14 of 59

evidence of the same conspiracy, and the Devices themselves are property designed for use intended for
use and have been used in advancing the conspiracy to distribute methamphetamine in violation of Title
21, United States Code §§ 846 and 841(a)(1) and in the distribution of methamphetamine and other
controlled substances, in violation of 21 U.S.C. §'841(a)(1).

42. The Devices are currently in the lawful possession of the Drug Enforcement
Administration. As explained above the Devices came into DEA’s possession through seizure during
the execution of federal search warrants and arrest warrants for CARRILLO AYALA, J.BUENAVIDA,
E.BUENAVIDA, J.RODRIGUEZ, PANTOJA ESTRADA, HERNANDEZ VALENCIA, and
MERCADO-RANGELt Therefore while the DEA might already have all necessary authority to
examine the Devices, l seek this additional warrant out of an abundance of caution to be certain that an
examination of the Devices will comply with the Fourth Amendment and other applicable laws.

IV. TECHNICAL TERMS

43. Based on my training and experience l use the following technical terms to convey the
following meanings:

a) Wireless telephone: A wireless telephone (or mobile telephone or cellular
telephone) is a handheld wireless device used for voice and data communication
through radio signals These telephones send signals through networks of
transmitter/receivers, enabling communication with other wireless telephones or
traditional “land line” telephones A wireless telephone usually contains a “call
log,” which records the telephone number, date and time of calls made to and from
the phone ln addition to enabling voice communications, wireless telephones offer
a broad range of capabilities These capabilities include: storing names and phone
numbers in electronic “address books;” sending, receiving, and storing text
messages and e-mail; taking, sending, receiving, and storing still photographs and
moving video; storing and playing back audio files; storing dates, appointments, and
other information on personal calendars; and accessing and downloading
information from the lnternet. Wireless telephones may also include global

positioning system (“GPS”) technology for determining the location of the device

AFFIDAVIT 1 3

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
_25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 15 of 59

AFFIDAVIT

b)

d)

Digital camera: A digital camera is a camera that records pictures as digital picture
files, rather than by using photographic film. Digital cameras use a variety of fixed
and removable storage media to store their recorded images Images can usually be
retrieved by connecting the camera to a computer or by connecting the removable
storage medium to a separate reader. Removable storage media include various
types of flash memory cards or miniature hard drives Most digital cameras also
include a screen for viewing the stored images This storage media can contain any
digital data, including data unrelated to photographs or videos.

Portable media player: A portable media player (or “MP3 Player” or iPod) is a
handheld digital storage device designed primarily to store and play audio, video, or
photographic files. However, a portable media player can also store other digital
data. Some portable media players can use removable storage media. Removable
storage media include various types of flash memory cards or miniature hard drives
This removable storage media can also store any digital data. Depending on the
model, a portable media player may have the ability to store very large amounts of
electronic data and may offer additional features such as a calendar, contact list,
clock, or games

GPS: A GPS navigation device uses the Global Positioning System to display its
current location It often contains records the locations where it has been Some
GPS navigation devices can give a user driving or walking directions to another
location These devices can contain records of the addresses or locations involved in
such navigation The Global Positioning System (generally abbreviated “GPS”)
consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite contains an
extremely accurate clock. Each satellite repeatedly transmits by radio a
mathematical representation of the current time combined with a special sequence
of numbers These signals are sent by radio, using specifications that are publicly
available A GPS antenna on Earth can receive those signals When a GPS antenna

receives signals from at least four satellites, a computer connected to that antenna

14

 

 

10
j 11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 16 of 59

44.

8)

can mathematically calculate the antenna’s latitude longitude and sometimes
altitude with a high level of precision

PDA: A personal digital assistant, or PDA, is a handheld electronic device used for
storing data (such as names, addresses, appointments or notes) and utilizing
computer programs Some PDAs also function as wireless communication devices
and are used to access the Intemet and send and receive e-mail. PDAs usually
include a memory card or other removable storage media for storing data and a
keyboard and/or touch screen for entering data. Removable storage media include
various types of flash memory cards or miniature hard drives This removable
storage media can store any digital data. Most PDAs run computer software giving
them many of the same capabilities as personal computers F or example PDA users
can work with word-processing documents, spreadsheets, and presentations PDAs
may also include global positioning system (“GPS”) technology for determining the
location of the device

IP Address: An lnternet Protocol address (or simply “IP address”) is a unique
numeric address used by computers on the Internet. An IP address is a series of four
numbers, each in the range 0-255, separated by periods (eg., 121 .56.97.178). Every
computer attached to the Intemet computer must be assigned an IP address so that
lnternet traffic sent from and directed to that computer may be directed properly
from its source to its destination Most lnternet service providers control a range of
lP addresses Some computers have static-that is, long-term-IP addresses, while
other computers have dynamic-that is, frequently changed-IP addresses

lnternet: The lnternet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the lnternet, connections
between devices on the lnternet often cross state and international borders, even

when the devices communicating with each other are in the same state

Based on my training, experience and research, l know that the Devices have capabilities

that allow them to serve as a wireless telephone digital camera, portable media player, GPS navigation

AFFiDAvi'r

15

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 17 of 59

device PDA, and to access the internet. In my training and experience examining data stored on

devices of this type can uncover, among other things, evidence that reveals or suggests who possessed or

used the device

V. ` ELECTRONIC STORAGE AND FORENSIC ANALYSIS

45. Based on my knowledge training and experience l know that electronic devices can
store information for long periods of time Similarly, webpages and documents that have been viewed
via the lnternet are typically stored for some period of time on the devices This information can
sometimes be recovered with forensics tools

46. Forensic evidence As further described in Attachment B, this application seeks
permission to locate not only electronically stored information that might serve as direct evidence of the
crimes described on the warrant, but also forensic evidence that establishes how the Devices were used,
the purpose of their use who used them, and when There is probable cause to believe that this forensic
electronic evidence might be on the Devices because

a) Data on the storage medium can provide evidence of a file that was once on the
storage medium but has since been deleted or edited, or of a deleted portion of a file
(such as a paragraph that has been deleted from a word processing file).

b) Forensic evidence on a device can also indicate who has used or controlled the
device This “user attribution” evidence is analogous to the search for “indicia of
occupancy” while executing a search warrant at a residence

c) A person with appropriate familiarity with how an electronic device works may,
after examining this forensic evidence in its proper context, be able to draw
conclusions about how electronic devices were used, the purpose of their use who
used them, and when.

d) The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process
Electronic evidence is not always data that can be merely reviewed by a review team
and passed along to investigators Whether data stored on a computer is evidence

may depend on other information stored on the computer and the application of

AFFIDAVIT l 6

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 18 of 59

knowledge about how a computer behaves. Therefore, contextual information
necessary to understand other evidence also falls within the scope of the warrant.

e) Further, in finding evidence of how a device was used, the purpose of its use who
used it, and when, sometimes it is necessary to establish that a particular thing is not
present on a storage medium.

f) l know that when an individual uses an electronic device , the individual’s
electronic device will generally serve both as an instrumentality for committing the
crime and also as a storage medium for evidence of the crime The electronic
device is an instrumentality of the crime because it is used as a means of committing
the criminal offense The electronic device is also likely to be a storage medium for
evidence of crime From my training and experience l believe that an electronic
device used to commit a crime of this type may contain: data that is evidence of how
the electronic device was used; data that was sent or received; and other records that
indicate the nature of the offense

47. Nature of examination Based on the fore going, and consistent with Rule 41(e)(2)(B), the
warrant l am applying for would permit the examination of the Devices consistent with the warrants
The examination may require authorities to employ techniques, including but not limited to computer-
assisted scans of the entire medium, that might expose many parts of the device to human inspection in
order to determine whether it is evidence described by the warrant.

48. Manner of execution Because this warrant seeks only permission to examine the
Devices, which are already in law enforcement’s possession, the execution of these warrants does not
involve the physical intrusion onto a premises Consequently, 1 submit there is reasonable cause for the
Court to authorize execution of the warrants at any time in the day or night.

///
///
///
///
///

AFFIDAviT 1 7

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 19 of 59

VI. CONCLUSION
49. l submit that this affidavit supports probable cause for search warrants authorizing the
examination and search of the Devices, described in Attachments A¢l through A-17, to seek the items
described in Attachment B. `
Respectfully submitted,

FMMU/

Cir§l amasaki
Specia Agent
Drug Enforcement Administration

 

Subscribed and sworn to before me on: ft / `>, // §§

` 7
The Honorable Allison Claire
UNITED STATES MAGISTRATE JUDGE

 

m

App@ed/as(;erfonn AU A JAMES R. CONOLLY

AFFIDAVIT 1 8

 

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 20 of 59

ATTACHMENT A-l

The property to be searched is a pink/white Apple iphone contained in a blue-colored
case bearing Model: A1778, FCC ID: BCG-E3091A, identified as exhibit N-148 under DEA
case number R7-17-0004, referred to as “Device#l .” Device#l is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 21 of 59

ATTACHMENT A-2

The property to be searched is a black Samsung Verizon flip phone bearing Model: SM-
B311V, FCC ID: A3LSMB311V, MEID HEX: A000004840FB7E, identified as exhibit N-171
under DEA case number R7-17-0004, referred to as “Device#2.” Device#2 is currently located

at the DEA Office 4328 Watt Avenue Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 22 of 59

ATTACHMENT A-3

The property to be searched is a black LG Metro PCS smartphone bearing Model: LM-
Q710MS, IMEI: 356694-09-017518-3, identified as exhibit N-172 under DEA case number R7-
17-0004, referred to as “Device#3.” Device#3 is currently located at the DEA Office 4328 Watt

Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 23 of 59

ATTACHMENT A-4

The property to be searched is a black/blue Samsung Galaxy S6 Edge+ smartphone with
no further identifying information visible identified as exhibit N-173 under DEA case number
` R7-17-0004, referred to as “Device#4.” Device#4 is currently located at the DEA Office 4328

Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of .

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 24 of 59

, ATTACHMENT A-S

The property to be searched is a black/blue ZTE smartphone identified as exhibit N-174
under DEA case number R7-l7-0004, referred to as “Device#5.” Device#5 is currently located

at the DEA Office 4328 Watt Avenue Sacramento, California.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 25 of 59

ATTACHMENT A-6

The property to be searched is a Night Owl security system DVR, bearing Model: DVR-
AHDlOB-Sl-RS-Z, serial number: 872A-0322, identified as exhibit N-179 under DEA case
number R7-17-0004, referred to as “Device#6.” Device#6 is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 26 of 59

ATTACHMENT A-7

The property to be searched is a black Samsung Galaxy Note 8, telephone number (209)
496-6942, bearing IMEI: 358505081134252, FCC ID: A3LSMN950U, identified as exhibit N-89
under DEA case number R7-l7-0004, referred to as “Device#7.” Device#7 is currently located

at the DEA Office 4328 Watt Avenue Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-00899-AC Document 1 Filed 11/O5/18 Page 27 of 59

ATTACHMENT A-8

The property to be searched is a silver Apple iphone, bearing Model: A1549, FCC ID:
BCG-EZ816A, IMEI: 355786074105284, identified as exhibit N-188 under DEA case number
R7-l7-0004, referred to as “Device#8.” Device#8 is currently located at the DEA Office 4328

Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 28 of 59

ATTACHMENT A-9

The property to be searched is a black Cricket LG cellular telephone bearing serial
number: 806CYCV174875, lMEl: 354376091748752, FCC ID: ZNFX210APM, identified as
exhibit N-186 under DEA case number R7-17-0004, referred to as “Device#9.” Device#9 is

currently located at the DEA Office 43 28 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 29 of 59

ATTACHMENT A-10

The property to be searched is a white/silver Apple iphone bearing Model: A1778, FCC
ID: BCG-E3091A, identified as exhibit N-186 under DEA case number R7-17-0004, referred to
as “Device#10.” Device#10 is currently located at the DEA Office 4328 Watt Avenue

Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 30 of 59

ATTACHMENT A-11

The property to be searched is a black/red SBU thumb drive identified as exhibit N-187
under DEA case number R7-17-0004, referred to as “Device#l 1.” Device#ll is currently

located at the DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 31 of 59

ATTACHMENT A-12

The property to be searched is a 500GB Seagate Expansion Portable Drive bearing
Model: SRDO0F1, serial number: NA431F64, PN: 1D6AP1-500, identified as exhibit N-187
under DEA case number R7-17-0004, referred to as “Device#lZ.” Device#lZ is currently

located at the DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 32 of 59

ATTACHMENT A-13

The property to be searched is a black/blue Alcatel cellular telephone bearing Model:
4060A, IMEI: 014802007235495, FCC ID: 2ACCJB039, identified as exhibit N-119 under DEA
case number R7-17-0004,y referred to as “Device#13.” Device#13 is currently located at the

DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 33 of 59

ATTACHMENT A-14

The property to be searched is a black Apple iphone bearing Model: A1661, FCC ID:
BCG-E3087A, identified as exhibit N-l 19 under DEA case number R7-17-0004, referred to as
“Device#14.” Device#14 is currently located at the DEA Office 4328 Watt Avenue

Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 34 of 59

ATTACHMENT A-15

The property to be searched is a white/ gold Apple iphone bearing Model: A1549, FCC
ID: BCG-E2816A, IMEI: 354447061367749, identified as exhibit N-l 19 under DEA case
number R7-17-0004, referred to as “Device#l 5.” Device#l 5 is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described`in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 35 of 59

ATTACHMENT A-16

The property to be searched is a black/silver Apple iphone, bearing Model: A1549, FCC
ID: BCG-E2816A, IMEI: 352022077810313, identified as exhibit N-185 under DEA case
number R7-17-0004, referred to as “Device#16.” Device#16 is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 36 of 59

ATTACHMENT A-17

The property to be searched is a black Apple iphone, bearing Model: A1428, IMEI:
013435006623162,` FCC ID: BCG-E2599A, identified as exhibit N-l 17 under DEA case number
R7-17-0004, referred to as “Device#l7.” Device#17 is currently located at the DEA Office

4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 37 of 59

1.

ATTACHMENT B

All records on the Device described in Attachment A that relate to violations of

Title 21, United States Code Sections 841, 843, 846, and involve Georgina CARRILLO
AYALA, Hector GOMEZ-GARCIA, Luis Armando RIOS GARCIA, Filiberto MADRIGAL, Jr.,
Jose Francisco BUENAVIDA, a.k.a., “CANAS”, Enrique BUENAVIDA, Jose Manuel
RODRIGUEZ, Elias HERNANDEZ VALENCIA, a.k.a, “PISTOLA”, Roberto MERCADO
RANGEL, Jose Antonio PANTOJA ESTRADA Kelly Duane HUGHES, Bart Richard
HUGHES, Jerry Curtis FOSTER, an unidentified male known as “PANCHO”, and others
involved in the foregoing violations, including

a.

Communications evidencing any of the foregoing violations, whether in draft or
complete form, drafted or sent in any communications medium such as a
communications application (eg., WhatsApp, SnapChat), text message e-mail,
and in any form (eg., text message picture emoji, video or audio file) and
whether with a supplier, customer, or'other participant in the conduct underlying
the foregoing violations

Documents evidencing acquisition, use sale maintenance or refurbishrnent, or
storage of any items used in the process of cultivating marijuana or of mixing
substances for pressing into tablet form and any items used to cultivate marijuana
or press substances into tablet form, including but not limited to pill presses, parts
for pill presses, and dyes.

Documents evidencing any efforts to study authentic drugs and controlled
substances manufactured by pharmaceutical companies, including efforts to
understand the physical or chemical properties of such drugs and controlled
substances and how to mimic or copy them.

Documents evidencing acquisition, distribution, sale storage of disposal of any
drug or controlled substance and any material to be mixed with a controlled
substance

Documents evidencing any use or movement of proceeds from the manufacturing
creating, and distributing of counterfeit drugs or controlled substances

Documents evidencing customers, potential customers, former customers, all for
counterfeit drugs and controlled substances, and related identifying information

Documents evidencing types, amounts, and prices of counterfeit drugs and
controlled substances trafficked as well as dates, places, and amounts of specific
transactions, and as well as the ingredients in each of the drugs or controlled
substances

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 38 of 59

h. All bank records, checks, credit card bills, account inforrnation, and other
financial records

i. Account usemames or identifiers related to e-mail services, communications
applications services, or cloud-based storage services

j. Any documents recording computer, tablet, or wireless phone use Metadata
concerning any of the foregoing

k. lists of customers and related identifying information;

l. types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transactions;

m. any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

2. All names, words, telephone numbers, e-mail addresses, communications
applications registered usernames, passwords, time/date information, messages or other
electronic data in the memory of the Devices or on any server associated with the Devices.

3. Evidence of user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usemames and passwords, documents, and browsing history;

As used above the terms “Documents” and “Information” include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created, used, or stored, including any form of computer or electronic storage (such
as flash memory or other media that can store data), any photographic or text-based forrn,
and in whatever folder, file application (including wireless telephone “apps”), program,
or other structure they are located in.

 

Case 2: 18- S-v\/- OO899- AC Document 1 Filed 11/05/18 Page 39 of 59
~ AO 93 (Rev 11/13) Search and Seizure Warrant

UNITED STATES DisTRICT CoURr
for the

Eastern District of California

Iri the Matter of the Search of

 

CELLULAR TELEPHONES AND ELECTRONIC § z 1 8- Sw .. 8 9 9 m
DEVICES lDENTIFIED AS DEVICE #1 THROUGH ) Case No. .. ~. _ m ' m
DEVICE #17; UNDER DRUG ENFORCEMENT )
ADMINISTRATION CASE NO. R7-17-0004, )
CURRENTLY LOCATED AT 4328 WATT.AVENUE, )
SACRAl\/IENTO, CALIFORNIA.
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search ~
of the following person or property located in the Eastern District of California
(identt]j) the person or describe the property to be searched and give its location)i

SEE ATTACHMENT A-1 through A-17, attached hereto and incorporated by reference

l find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above and that such search will reveal (identijj) the person or describe the property to be seized):

SEE ATTACHMENT B, attached hereto and incorporated by reference

_YOU ARE COl\MANDED to execute this warrant on or before November 16, 2018 (nor re exceed 14 days)
l:| in the daytime 6:00 a.m. to 10:00 p.m. IZI at any time in the day or night because good cause has been established t

Unless delayed notice is authorized below, you must`give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises,' the property was taken, or leave the copy and receipt at the place where the
property was taken

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to: an authorized U.S. Ma istrate Jud e in the Eastern
District of Califomia.

 

l:l Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (checkthe appropriate box)

 

 

 

l:l for days (noi to exceed 30) |:] until, the facts justifying the later specific date of
Date and time issued: [ \ ,I` 1 j / §§/; / , g /4”" - ¢/[i’t.»_--,§é:¢'trr ii
` / ' / Judge’s signature

City and State: Sacramento, California Allison Claire U.S. Magistrate Judge
Printed name and title

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 40 of 59
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page.2) (modif'ied)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

 

Inventory made in the presence of : v

 

Inventory of the property taken and name of any person(s) seized:

 

Certification

 

l swear that this inventory is a true and detailed account of the person or property taken by me on the warrant.' _

 

Subscribed, sworn to, and returned before me this date.

 

 

Signature of Judge . Date

 

 

 

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 41 of 59

ATTACHMENT A-1
The property to be searched is a pink/white Apple iphone contained in a blue-colored
case bearing Model: A1778 FCC ID: BCG-E3091A identified as exhibit N-148 under DEA
case number R7-17-0004 referred to as “Device#l. ” Device#l is currently located at the DEA _ _

Office 4328 Watt Avenue Sacramento, California

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 42 of 59

AT TACHMENT A-2

The property to be searched is a black Samsung Verizon flip phone bearing Model: SM-
B31 lV,» FCC lDf A3LSMB31 lV, MEID HEX: A000004840FB7E, identified as exhibit N-171
under DEA case number R7-l7-0004, referred to as “Device#2.” Device#2 is currently located

at the DEA Office 4328 Watt Avenue Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

   
  
 
   
    

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 43 of 59

ATTACHMENT A-3

The property to be searched is a black LG Metro PCS smartphone bearing Model: LM-'
Q710MS, [MEI: 356694-09-017518-3, identified as exhibit N-l72 under DEA case number R7-
17-0004, referred to as “Device#3.” Device#3 is currently located at the DEA Office 4328 Watt

Avenue Sacramento, California, ‘

'This Warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment 'B.

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 l Page 44 of 59

ATTACHl\/IENT A-4

The property to be searched is a black/blue Samsung Galaxy S6 Edge+ smartphone with
» no further identifying information visible identified as exhibit N-173 under DEA case number
' R7-17-0004, referred to as “Device#4.” ~ Device#4 is currently located at the DEA Office 4328

/

Watt Avenue Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of .

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 45 of 59

. ATTACHMENT A-S

The property to be searched is a black/blue ZTE smartphone identified as exhibit N-174
under DEA case number R7-17-0004, referred to as “Device#5.” Device#5 is currently located

at the DEA Office 4328 Watt-Avenue Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described.in Attachment B.

 

 

Case 2:1'8-va-OO899-AC Documentl Filed 11/O5/18 Page'46 of 59

ATTACHMENT A-6 '
The property to be searched is a Night Owl security system DVR, bearing Model: DVR-

AHD l 0B-8 l ~RS -2, serial number: 872A-0322, identified as exhibit N- l 79 under DEA case
number R7-l7-0004, referred to as “Device#6.” Device#6 is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

t Case 2:18-va-OO899-AC ' Document 1 Filed 11/O5/18 Page 47 of 59

ATTACHMENT A_7

The property to be searched_is a black Samsung Galaxy Note 8, telephone number (209)
496-6942, bearing IMEI: 35 8505081 134252, FCC ID: A3LSMN950U, identified as exhibit.N~89
under DEA case number R7~l7-0004, referred to as “Device#7.” Device#7 is currently located

at the DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-A'C Document 1 Filed 11/05/18 Page 48 of 59

ATTACHMENT A-8
The property to be searched is a silver Apple'iphone bearing Model: A1549, FCC ID:

BCG~EZ816A, IMEI: 355786074105284_, identified as exhibit N-188 under DEA case number
R7-17-0004, referred to as “Device#8.” Device#8 is currently located at the DEA Office 4328

Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

l identifying the electronically stored information described in Attachment B.

 

 

 
  
   
   
    

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 49 of 59

ATTACHMENT A-9

The property to be searched is a black Cricket LG cellular telephone bearing serial
number: 806CYCV174875, IMEI: '354376091748752, FCC ID: ZNFXZlOAPM, identified as
exhibit N-186 under DEA case number R7-17-0004, referred to as “Device#9.” Device#9 is

currently located at the DEA Office 4328 Watt Avenue Sacramento; California.

This warrant authorizes the forensic examination of the Device for the purpose of

` identifying the electronically stored information described in Attachment B.

 

 
  
  
 
 
 
    

" Case 2:18-va-OO899-AC Documentl Filed 11/O5/18 Page 50 of 59

ATTACrn\rENT A-i'o

The property to be searched is a white/silver Apple iphone bearing Model: A1778, FCC
ID: BCG-E3091A, identified as exhibit N-186 under DEA case number R7-17-0004, referred to
as “Device#lO.” Device#lO is currently located at the DEA Office 4328 Watt Avenue

Sacramento, California

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

   
   
  
    

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 51 of 59

ATTACHMENT A-rr

The property to be searched is a black/red SBU thumb drive identified as exhibit N-187
, under DEA case number R7~17-0004, referred to as “Device#l 1.’? Device#l 1, is currently

located at the DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

Case 2:18-SW-OO899-AC Document 1 Filed 11/O5/18 Page 52 of 59

ATTACHMENT A-12

The property to be searched is a 500GB Seagate Expansion Portable Drive bearing
Model: SRDOOFl, serial number: NA431F64, PN: lD6APl-500, identified as exhibit N-l 87
under DEA case number R7~17~0004, referred to as ‘-‘Device#12.” Device#l2 is currently

located at the DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

1

Case 2:18-va-OO899-ACy Do_cu_ment 1 Filed 11/O5/18 Page 53 of 59

ATTACHMENT A-13

The property to be searched is a black/blue Alcatel cellular telephone bearing Model:
4060A, IMEI: 014802007235495, FCC ID: 2ACC1B039, identified as exhibit N-119 under DEA
case number R7-17-0004,' referred to as “Device#13.” Device#13 is currently located at the -

DEA Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B. 1

 

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 54 of 59

ATTACHMENT A-14

The property to be searched is a black Apple iphone, bearing Model: A1661, FCC ID:
BCG-E3087A, identified as exhibit N-1-19 under DEA case number R7-17-0004, referred to as
“Device#l4.’? Device#14 is currently located at the DEA Office 4328 Watt Avenue

Sacramento, California,

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC- Document 1 Filed 11/05/18 Page 55 of 59

ATTACHMENT A~15

The property to be searched is a white/ gold Apple iphone bearing Model: A1549, FCC
ID: BCG-E2816A, IMEI: 354447061367749, identified as exhibit N~119 under DEA case ‘ l
number R7-17-0004, referred to as “Device#l 5.” Device#15 is currently located at the DEA'

Office 4328 Watt Avenue Sacramento, Califomia.-

This warrant authorizes the forensic examination of the Device for the purpose _of

» identifying the electronically stored information describedin Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 56 of 59

ATTACHMENT A-r6

The property to be searched is a black/silver Apple iphone, bearing Model: A1549, FCC
'ID: BCG~EZ 816A, IMEI: 3 52022077810313 , identified as exhibit N-185 under DEA case
number R7~17-0004, referred to as “Device#16.”> Device#l 6 is currently located at the DEA

Office 4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 57 of 59

ATTACHMENT A_-17

The property to be searched is a black Apple iphone, bearing Model: A1428, lMEI:
013435006623162,' FCC ID: BCG-E2599A, identified as exhibit N-l 17 under DEA case number
R7-17-0004, referred to as “Device#l7.” Device#17 is currently located at the DEA Office

4328 Watt Avenue Sacramento, Califomia.

This warrant authorizes the forensic examination of the Device for the purpose of

identifying the electronically stored information described in Attachment B.

 

 

' Case 2:18-va-OO899-AC Document 1 Filed 11/O5/18 Page 58 of 59

l.

ATTACrn\/rENT 13 '

All records on the Device described in Attachment A that relate to violations of

Title 21, United States Code Sections 841, 843, 846, and involve Georgina CARRILLO
AYALA, Hector GOMEZ-GARClA, Luis Armando RIOS GARCIA, Filiberto MADRIGAL, Jr.,
Jose Francisco BUENAVIDA, a.k.a., “CANAS”, Enrique BUENAVIDA, Jose Manuel
RODRIGUEZ, Elias HERNANDEZ VALENCIA, a.k.a, “PISTOLA”, Roberto MERCADO
RANGEL, Jose Antonio PANTOJA ESTRADA Kelly Duane HUGHES Bart Richard
HUGHES, Jerry Curtis FOSTER, an unidentified male known as “PANCHO” and others

involved in the foregoing violations, including

8..

' Comrnunications evidencing any of the foregoing violations, whether in draft or

complete form, drafted or sent in any communications medium such as a

communications application (e.g., WhatsApp, SnapChat), text message e-mail,

and in any form (e.g., text message picture emoji, video or audio file) and
Whether With a supplier, customer, or'other participant in the conduct underlying

the foregoing violations,

Documents evidencing acquisition use sale maintenance or refurbishment, or
storage of any items used in the process of cultivating marijuana or of mixing
substances for pressing into tablet form and any items used to cultivate marijuana
or press substances into tablet form, including but not limited to pill presses, parts

for pill presses, and dyes

Documents evidencing any efforts to study authentic drugs and controlled
substances manufactured by pharmaceutical companies, including efforts to

understand the physical or chemical properties of such drugs and controlled

substances and how to mimic or copy them.

Documents evidencing acquisition, distribution, sale storage of disposal of any
drug or controlled substance and any material to be mixed with a controlled

substance

Documents evidencing any use or movement of proceeds from the manufacturing

‘c_reating, and distributing of counterfeit drugs or controlled substances

Documents evidencing customers, potential customers, former customers, all for
counterfeit drugs and controlled substances, and related identifying information

Documents evidencing types, amounts, and prices of counterfeit drugs and
controlled substances trafficked as well as dates places, and amounts of specific
transactions, and as well as the ingredients in each of the drugs or controlled

substances

 

 

Case 2:18-va-OO899-AC Document 1 |Filed 11/O5/18 Page 59 of 59

h~. All bank records, checks, credit card bills, account information, and other
financial records 1 .

i. Account usemames or identifiers related`to e-mail services, communications
applications services, or cloud-based storage services

j. Any documents recording computer, tablet, or wireless phone use Metadata
concerning any of the foregoing

k. lists of customers and related identifying information;

l. types, amounts, and prices of drugs trafficked as well as dates, places, and
amounts of specific transac`tions; '

m. any information related to sources of drugs (including names, addresses, phone
numbers, or any other identifying information);

2. All names, word_s, telephone numbers, e-mail addresses, communications -
applications registered us_ernames, passwords, time/date information messages or other
electronic data i_n the memory of the Devices or on any server associated with the Devices.

3. Evidence o`f user attribution showing who used or owned the Device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history;

As used above the terms “Documents” and “lnformation” include all of the
foregoing items of evidence in whatever form and by whatever means they may have
been created, used, or stored, including any form of computer or electronic storage (such
as flash memory or other media that can store data), any photographic or text-based form,
and in whatever folder, file application (including wireless telephone “apps”), program,
or other structure they are located in .

 

 

